DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Claims 3, 23 and 24 are amended, claim 22 is newly canceled and claim 32 is new. Claims 3-12, 16-21 and 23-32 are under examination. 
Note: Throughout this Office action for the sake of brevity, the acronym “AI” is used in place of “artificial insemination” and “IVF” is used in place of “in vitro fertilization”.
 
Claim Interpretation
Claim 5 recites in lines 2-5 that “sample S is associated with at least one pathologic condition of the donor of the spermatozoa contained in the sample S according to at least one of classes N46 and R86 of the 10th revision of the International Statistical Classification of Diseases and Related Health Problems of the World Health 
It is noted that claim 5 could be amended to delete the phrase “according to at least one of classes N46 and R86 of the 10th revision of the International Statistical Classification of Diseases and Related Health Problems of the World Health Organization in the version of 2016 (ICD-10)”, because it is not necessary.

Rejection Withdrawn
Claim Rejections - 35 USC § 112(b)
The rejection of claims 3-12 and 16-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth at pages 11-12 of the Office action mailed 11/05/2021 is withdrawn in response to Applicant’s amendment. Specifically, the claim now instructs the public what occurs if an assay is conducted on a human sample and determines that the person has high fertility. A new issue is raised under 35 USC 112(b) below.

New Objections/Rejections 
Claim Objections
Claims 12 and 23 is objected to because of the following informalities.
Claim 12, line 10 recites “as determined in step (vi)”, but there is no step “(vi)”, only steps (iv) and (v). For this objection, it is presumed “step iv” was intended.
Claim 23, line 3 recites “having decrease fertility”, but presumably “having decreased fertility” was intended.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12, 16-21 and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claim 3, penultimate line of the clam has been amended to recite “selecting a sperm portion”, which renders the claim vague because the rest of the claim recites a “sample”. The plain meaning of a portion is a part of the whole, thus could read upon performing an unrecited step upon a sample of lower fertility and selecting that portion 
Claim 12, which depends from claim 3, recites the limitation “as determined in step (vi)” in line 10. There is insufficient antecedent basis for this limitation in the claim because claim 3 contains no step “(vi)”, only steps (iv) and (v).
Claims 4-12, 16-21 and 23-31 are rejected for depending from indefinite claims.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Although claim 26 ultimately limits claim 3, it is directly dependent upon claim 24. Claim 24 recites “[t]he method of claim 3, wherein the decreased fertility, so while claim 24 is drawn to spermatozoa with high fertility, claim 26 is drawn to spermatozoa with decreased fertility. It is not clear how deciding a sample has low fertility further limits a claim drawn to performing artificial insemination or in vitro fertilization with a high fertility sample. Applicant may cancel the claim, amend the claim to place the claim(s) in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
It is suggested that claim 26 be amended to limit claim 23, which is concerned with a sample having decreased fertility.

Rejection Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 3-12, 16, 18-21 and 27-31 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is maintained for reasons of record and the following. In addition, new claims 32 is hereby included in this rejection. Claim 3 recites the following clauses:
a human or a non-human animal from which the sperm sample is obtained, if indicated as having spermatozoa of decreased fertility, is subjected to treatment, a female of a human or non-human animal couple is subjected to AI or IVF if the 
the sperm sample in which spermatozoa are of decreased fertility is sorted out from a sperm bank, and/or
selecting a sperm portion comprising spermatozoa of high fertility for sexual reproduction and/or artificial insemination.

The claims recite “and/or”, thus for determining the broadest reasonable interpretation of a claim, the claims are interpreted as being “or” statements. The added wherein clauses encompass at least three possible embodiments in the single claim 3:
In the case of decreased fertility, the human/non-human animal is “subjected to treatment”; the female of the couple is treated with AI or IVF.
In the case of decreased fertility, the sperm sample is sorted out from a sperm bank.
Selecting a sperm portion comprising spermatozoa of high fertility for sexual reproduction and/or AI.

Two of the at least three embodiments in claim 3 recite judicial exceptions, namely “sorting” and “selecting”, which are mental steps and are not patent eligible, thus the rejection under 35 USC 101 must be maintained.
	New claim 32 is similarly structured and recites at least four possible embodiments in the single claim 32:
In the case of decreased fertility, the human/non-human animal is treated to increase fertility (no particular treatment is recited). 
In the case of decreased fertility, administering AI or IVF to a female of a human or non-human animal couple.
In the case of decreased fertility, sorting out the sperm sample in which spermatozoa are of decreased fertility from a sperm bank.
Selecting a sperm portion comprising spermatozoa of high fertility for sexual reproduction and/or AI.

prong two of Step 2A). Embodiments 3 and 4 recite “sorting” and “selecting”, respectively, which are mental steps and are not patent eligible. This is further explained below.
When considering whether claims are drawn to patent eligible material, one must first determine if the claims recite an abstract idea, law of nature or natural phenomenon (prong one of Revised Step 2A). The claims are drawn to a method or process and describe a relationship between the presence of Vim3 and the fertility of the spermatozoa in the sample. Specifically, claims 3 and 32 recite that the level or accumulation of the Vim3 protein, when decreased compared to controls (or not higher than controls of low fertility), indicates that the subject has decreased fertility. Claims 3 and 32 also recite sorting and selecting steps, which are mental steps. See the embodiments of each of claims 3 and 32 set forth in the preceding paragraphs. Claims 3, 11, 12, 26 and 32 recite comparison of an endpoint to a control; in claims 3 and 11 the comparison concerns Vim3 accumulation and in claim 12 it concerns spermatozoa “movability and/or morphology”. Claim 4, 5 and 18-20 further describe the nature of the infertility or the nature of the sample and claims 6-10 and 21 recite additional detail regarding detection steps. Claim 16 also describes the mental step of classifying fertility level of the sample based upon this relationship. The above-discussed concepts are mental processes, namely concepts performed in the human mind that include an observation, evaluation, judgment and/or opinion. In summary, the answer to prong one of Revised Step 2A is yes.
prong two of Revised Step 2A). The detecting steps in the claims are recited at a high level of generality. The treatment step in new claim 32 does not recite any particular treatment applied. See the Mayo Clinic website (available at https://www.mayoclinic.org/diseases-conditions/male-infertility/diagnosis-treatment/drc-20374780?p=1, downloaded 11/1/2021—of record). Note p. 3 of the website, which lists various lifestyle, home remedies and alternative medicine remedies for treating male infertility, many of which are non-specific treatments that are not particular to the assisted reproduction field. See also the Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_app1.pdf; Example 43, claims 1, 2 and the accompanying analyses). In summary, the treatment step in new claim 32 is recited at a high level of generality that does not integrate the judicial exception into a practical application.
The sorting of the sperm sample having decreased fertility out from a sperm bank is a mental step that does integrate the judicial exception into a practical application. In addition, the embodiment of selecting a sperm portion comprising spermatozoa of high fertility for sexual reproduction and/or AI is likewise a mental step that does not integrate the judicial exception into a practical application. Even if the mental steps are performed with a computer, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not overcome an eligibility rejection. As with sorting, the step of selecting is not an active step, but rather 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 3 and 32 recite providing an aliquot of the sample S, but this is data gathering. Claim 27 recites that staining for Vim3 is conducted prior to the detecting step (ii) in claim 3. Claims 6 and 7 recite that staining steps are carried out with an antibody or antibody fragment. Claim 8 recites that steps are performed by a computer. Claim 9 recites that the staining step comprises fixation prior to staining and claim 10 recites that the staining step is carried out with a fluorescently labeled marker. Claim 11 recites detection steps involving staining and claim 12 recites an additional step of comparing motility and morphology of spermatozoa in the sample S with positive and negative controls. Claim 21 recites that intracellular Vim3 staining is performed with a fluorescently labeled marker and that special localization is performed by fluorescence microscopy and or flow cytometry. Claims 28-31 outline routine staining steps. Claim 28 recites that the spermatozoa recited in claim 3 are contacted with a detectably labeled marker that binds Vim3. Claims 29-31 indicate total Vim3 content is detected by microscopy, mass spectrometry or immunohistochemistry. 
The detecting steps are very generally recited and encompass merely looking at and evaluating data. Implicit in diagnosis in the claims is the comparison between Vim3 levels in the sample to a control. The mental step of comparing Vim3 biomarker levels to control samples C+ and C- is similar to comparing information regarding a sample or test subject to a control or target data (see Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 USPQ2d 1824 (Fed. Cir. 1989). Further, the data gathering steps amount to insignificant extra-solution activity. In summary, the claims do not recite additional elements that integrate the judicial exception into a practical application, and the answer to prong two of Revised Step 2A is no.
The final step in the consideration of patentable subject matter is to evaluate whether the claim recites additional elements that amount to significantly more than the judicial exception (Step 2B). As noted above, the claimed method steps are recited at a high level of generality. The instant specification discloses that the antibody or fragment thereof may “bind to any epitope(s) comprised by its molecular structure”, thus no particular antibody is specified in the claims or specification. The instant specification discloses that Vimentin 3 was first described in “Craig Venter Institute (NHLBI Resequencing and Genotyping Service (RSG), N01-NV-48196, J. Craig Venter Institute, Rockville, MD 20850).”  See pages 14, lines 21-36 through p. 15, lines 23 of the instant specification. The specification also discloses that other species of Vim3 are known (see p. 15, lines 15-36). The specification indicates that the methods of carrying out the data gathering and “detecting” steps are well-known in the art (see p. 12, lines 5-15; paragraph bridging pages 13-14; p. 16, lines 28-30; p. 18, lines 5-22; p. 19, lines 28-30; p. 20, lines 10-19; p. 23, lines 20-22; the paragraph bridging pages 23-24; pages 24-25 and pages 26-27). The method steps amount to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d)). 


Response to Arguments
	Applicant argues at pages 10-11 that claim 3 has been amended to incorporate features of the previous claim 22, which was not rejected under 35 U.S.C. 101, thus rendering the rejection moot.

	This argument has been fully considered but is not found persuasive. While it is acknowledged that the first embodiment of claim 3 as outlined above now recites a particular treatment, the claims are not merely drawn to treatment. Claim 3 as a whole encompasses two additional embodiments that are not patent-eligible. Specifically, these embodiments are:
In the case of decreased fertility, the sperm sample is sorted out from a sperm bank.
Selecting a sperm portion comprising spermatozoa of high fertility for sexual reproduction and/or AI.

The steps of sorting and selecting are mental steps. Because the claim still recites embodiments in which judicial exceptions are not integrated into a practical application, the rejection under 35 USC 101 must be maintained.
	It is also noted herein that the treatment step in new claim 32 is not particular and does not integrate the first treatment embodiment of that claim into a practical application. The independent claims 3 and 32 each recite alternative embodiments that are not patent eligible. Limiting the claims to a single treatment embodiment in which a particular treatment is applied, one that does not involve a mental step (such as selecting or sorting), could address these issues.


This argument has been fully considered, but is not found persuasive. Applicant's argument suggests that recognizing the existence of the naturally occurring correlation between Vim3 total content in a sperm sample and/or accumulation in the mid piece of spermatozoon and male fertility first qualifies the claimed method as eligible subject matter under 35 USC § 101. However, the issue is whether the instant claims are patentable under 35 USC § 101 not 35 USC § 102 or 103. In Diamond v. Diehr, 450 U.S. 175, 188-92, 101 S. Ct. 1048, 1058-59, 67 L. Ed. 2d 155 (1981 ) (Diamond), it stated that “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter”:
It has been urged that novelty is an appropriate consideration under § 101. Presumably, this argument results from the language in § 101 referring to any “new and useful” process, machine, etc. Section 101, however, is a general statement of the type of subject matter that is eligible for patent protection “subject to the conditions and requirements of this title.” Specific conditions for patentability follow and § 102 covers in detail the conditions relating to novelty. The question therefore of whether a particular invention is novel is “wholly apart from whether the invention falls into a category of statutory subject matter.” In re Bergy, 596 F.2d 952, 961 (Cust. & Pat.App., 1979) (emphasis deleted). See also Nickola v. Peterson, 580 F.2d 898 (CA6 1978)...[A]n inquiry must be made into whether the claim is seeking patent protection for that formula in the abstract. A mathematical formula as such is not accorded the protection of our patent laws, Gottschalk v. Benson, 409 U.S. 63, 93 S.Ct. 253, 34 L.Ed.2d 273 (1972), and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment. Parker v. Flook, 437 U.S. 584, 98 S.Ct. 2522, 57 L.Ed.2d 451 (1978). Similarly, insignificant post-solution activity will not transform an unpatentable principle into a patentable process. To hold otherwise would allow a competent draftsman to evade the recognized limitations on the type of subject matter eligible for patent protection.

Applicant's recognition of the relationship between a naturally existing correlation between Vim3 total content in a sperm sample and/or accumulation in the mid piece of spermatozoon and male fertility constitutes a judicial exception.
	Put another way, the judicial exception itself, in this case the discovery of the correlation between Vim3 total content in a sperm sample and/or accumulation in the mid piece of spermatozoon and male fertility, cannot be that which adds “significantly more”; that must come from the elements beyond the judicial exception. 

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marinova et al. (Andrologia 28, 287-289(1996)—on IDS filed 12/19/2019) describe the distribution of vimentin in abnormal human spermatozoa (see whole document). The instant specification instructs that the full-length vimentin antibody cannot reliably be used as a marker for fertility (see p. 46, lines 26-28). See p. 2, Figure 1 of Brandenstein et al. (Disease Markers, Volume 2015, Article ID 368534, 8 pages http://dx.doi.org/10.1155/2015/368534—on IDS filed 12/19/2019), which depicts the difference between antibodies that bind full length vimentin and vimentin 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649